
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1019
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2010
			Mr. Smith of New
			 Jersey (for himself, Ms.
			 Ros-Lehtinen, and Mr.
			 Wolf) submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the fifth anniversary of the
		  signing of the Comprehensive Peace Agreement between the Government of the
		  Republic of the Sudan and the Sudan People’s Liberation Movement/Army and
		  calling for urgent and aggressive actions to establish peace in all regions of
		  Sudan.
	
	
		Whereas, on January 9, 2005, the Government of the
			 Republic of the Sudan and the Sudan People’s Liberation Movement/Army (SPLM/A)
			 signed the Comprehensive Peace Agreement (CPA) for Sudan in Nairobi,
			 Kenya;
		Whereas the CPA ostensibly ended a war between the
			 government in the north and former rebels in the south of Sudan that lasted
			 over 20 years and resulted in the deaths of over 2,000,000 people and the
			 displacement of over 4,000,000 people;
		Whereas the CPA acknowledges that the Sudan war was the
			 longest running conflict in Africa and “caused tragic loss of life, destroyed
			 the country’s infrastructure, eroded its economic resources and caused
			 suffering to the Sudanese people”;
		Whereas the CPA recognizes the “urgent need to bring peace
			 and security to the people of the Sudan who have endured this conflict for far
			 too long”;
		Whereas the CPA states the commitment of the parties to a
			 negotiated settlement on the basis of a democratic system of governance which,
			 on the one hand, recognizes the right of the people of Southern Sudan to
			 self-determination, while at the same time “is founded on the values of
			 justice, democracy, good governance, respect for fundamental rights and
			 freedoms of the individual, mutual understanding and tolerance of diversity
			 within the realities of the Sudan”;
		Whereas the CPA sets forth important political and
			 security arrangements, including the establishment of an interim government of
			 national unity and an autonomous Government of Southern Sudan, wealth sharing
			 between the north and the south, legal protections for non-Muslims living in
			 the Capital, demarcation of the north-south boundary, a permanent ceasefire,
			 redeployment of forces and establishment of Joint Integrated Units, a national
			 census and national elections, and a 2011 referendum on possible secession for
			 Southern Sudan;
		Whereas the United States played a key role in the
			 negotiation of the CPA, was one of the four observer countries, together with
			 Italy, Norway, and the United Kingdom, to witness the signing of the CPA, and
			 is represented on the Assessment and Evaluation Commission established to
			 monitor the implementation of the CPA;
		Whereas a major factor in the successful negotiation of
			 the CPA was the coordinated and aggressive effort by the international
			 community, led by the United States, to urge the parties to reach a peace
			 agreement;
		Whereas the United States continues to lead
			 diplomatic efforts bilaterally and multilaterally to help bring about a truly
			 comprehensive and lasting peace in Sudan and has provided nearly $9,000,000,000
			 in humanitarian, development, and peacekeeping assistance toward this end since
			 2004;
		Whereas not all the parties to the conflict in Sudan were
			 a party to the CPA;
		Whereas in 2003, even as the CPA was being negotiated, the
			 Sudanese regime unleashed a genocidal campaign in the Darfur region of Sudan,
			 in which over 300,000 Darfuris have died and nearly 3,000,000 have been
			 displaced;
		Whereas the National Congress Party (NCP), formerly the
			 National Islamic Front (NIF), which controls the government in Khartoum, has
			 announced its intention to forcibly return or relocate the internally displaced
			 persons in Darfur, thereby threatening to deny them access to humanitarian
			 assistance;
		Whereas the conflicts in Darfur and southern Sudan are
			 inextricably linked, and if the CPA fails there can be little hope for peace in
			 Darfur;
		Whereas numerous key aspects of the CPA have not been
			 implemented in the timeframe specified, with elections scheduled for April 2010
			 and the referendum on independence for southern Sudan scheduled for January
			 2011;
		Whereas the NCP, to date, has blocked passage of legal
			 reforms that are necessary to ensure free and fair elections, including
			 safeguards to prevent the arrest and detention of members of the political
			 opposition;
		Whereas while expectations for peace dividends in the
			 south are high, the Government of Southern Sudan faces the greatest
			 post-conflict reconstruction challenges in modern times, including basic
			 infrastructure, executive leadership, financial, natural and human resources
			 management, and equitable social service access;
		Whereas it is reported that over 2,000 Sudanese were
			 killed and 250,000 were displaced in southern Sudan due to intercommunal
			 violence in 2009, thus threatening peace within southern Sudan;
		Whereas a coalition of aid agencies working in southern
			 Sudan issued a briefing paper on January 7, 2010, stating that the CPA is
			 “extremely fragile and violence is again increasing. The humanitarian
			 situation, already one of the worst in the world, is deteriorating; and in the
			 eyes of most ordinary southerners, meaningful post-war development has been
			 absent”, adding that the next 12 months are crucial, and that “with concerted
			 and immediate action, the parties to the CPA and the international community
			 can, and must, prevent a return to a devastating conflict.”;
		Whereas a return to war in Sudan would likely spread
			 violence into Chad, the Central African Republic, the Democratic Republic of
			 the Congo, Uganda, and beyond, thereby raising extreme concern of a regional
			 conflagration; and
		Whereas the international community has a short and
			 critically important time period in which to pressure the parties to the CPA,
			 and particularly the Bashir regime, to uphold their commitments under the CPA
			 and more importantly, to avert another war in Sudan and establish the
			 foundations for a lasting and stable peace throughout the country: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the fifth anniversary of the
			 signing of the Comprehensive Peace Agreement (CPA) between the Government of
			 the Republic of the Sudan and the Sudan People’s Liberation Movement/Army on
			 January 9, 2005;
			(2)calls on both
			 parties to implement immediately their respective obligations under the CPA, in
			 accordance with the terms and timeline established therein;
			(3)urges the United
			 States to establish and adhere to specified measures to be taken against the
			 respective parties if and when they fail to implement the CPA in accordance
			 with the terms and timeline established therein, and to implement a more robust
			 set of multilateral measures against those individuals who act as
			 obstructionists to peace, including those who continue to sell arms to
			 belligerents in Sudan;
			(4)urges the
			 President of the United States and the Secretary of State to intervene at the
			 highest levels within the international community, both multilaterally and
			 bilaterally with key governments including China, India, and certain members of
			 the Arab League, to reinvigorate international support and pressure on all
			 parties for the establishment of a durable peace in Sudan;
			(5)urges the United
			 States to reinvigorate the international commitment to achieving peace in Sudan
			 that contributed to the signing of the CPA by engaging relevant parties at all
			 levels on an urgent basis through political and diplomatic means;
			(6)urges the United
			 States to pursue a broader, carefully calibrated engagement within Sudan to
			 include key players who were not parties to the CPA;
			(7)urges the United
			 States to actively encourage greater international support for
			 capacity-building in southern Sudan, with appropriate measures to ensure
			 accountability and transparency;
			(8)urges the United
			 States to insist that the National Congress Party (NCP) guarantee secure
			 humanitarian access to all areas of Darfur and to ensure the ability of
			 humanitarian organizations to publicize their assessments without
			 reprisals;
			(9)urges the United
			 States to impress upon the NCP that internally displaced persons in Darfur are
			 not to be forcibly returned to their villages or relocated;
			(10)urges the United
			 States to ensure that all peace processes within Sudan respect the rights and
			 dignity of all Sudanese, including those in northern Sudan, eastern Sudan,
			 southern Kordofan, Abyei, and Blue Nile regions;
			(11)recognizes the
			 critical role of religious communities in providing peace education and
			 facilitating reconciliation at all levels of Sudanese society, as well as the
			 important contribution of faith-based organizations in the provision of
			 humanitarian assistance throughout Sudan; and
			(12)urges all parties
			 in Sudan to cease all hostile activities and to fully commit to establishing a
			 durable peace throughout the country.
			
